Citation Nr: 1625797	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1969 to August 1973.  He served aboard the USS ENTERPRISE (CVA (N)-65)).  

The matters are on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed the RO's September 2010 rating action to the Board. 

The Veteran testified before the undersigned at the above RO in March 2016.  A copy of the hearing transcript is of record.

In a June 2016 statement, the Veteran's representative waived initial RO consideration of all evidence received since issuance of a July 2012 statement of the case (SOC).  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2015). 


FINDINGS OF FACT

1.  At no time during the pendency of the claim has the Veteran had a bilateral hearing loss disability for VA purposes. 

2.  Resolving reasonable doubt in the Veteran's favor, the evidence indicates that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).
2.  The criteria for entitlement to service connection for tinnitus have been met. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a May 2010 letter issued by the RO to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided with a VA examination in conjunction with his claims for service connection for a bilateral hearing loss disability and tinnitus in September 2010.  The examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the appeal and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4). 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic record.  The Veteran's electronic record contains his service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements and testimony before the undersigned are also of record.  The Board has carefully reviewed his statements and testimony and concludes that no available outstanding evidence has been identified.  In fact, on a July 2013 VCAA Notice Acknowledgment, dated and signed by the Veteran in July 2013, he indicated that he did not have any additional evidence to submit in support of his appeal.  He requested that his appeal be decided as soon as possible.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims adjudicated herein.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) applies to hearings before the Board).  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the element(s) necessary to substantiate the claims for service connection for a bilateral hearing loss disability and tinnitus.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  

After a brief discussion of the general laws and regulations regarding service connection, the Board will address the merits of each claim separately in its analysis below. 
Service Connection-general laws and regulations

Generally, to establish service connection a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, because organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, are chronic diseases under § 3.309(a), the theory of continuity of symptomatology applies to both claims adjudicated herein. 

i) Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability. 

He contends that his bilateral hearing loss disability is the result of having been exposed to acoustic trauma from the following in-service incidents:  (i) minor rifle training during boot camp; (ii) working with power tools with only small earplugs while serving on the "deck force" aboard the USS ENTERPRISE (CVA(N)-65); (iii) sleeping below the flight deck aboard the USS ENTERPRISE (CVA(N)-65); and, (iv) flying aboard C-130s without hearing protection.  (Transcript (T.) at pages (pgs.) 6-8).  The Veteran avers that he did not have any post-service occupational or recreational noise exposure.  (T. at pgs. 11-13).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the preponderance of the evidence of record is against the claim for service connection for a bilateral hearing loss disability because the Veteran does not have a bilateral hearing loss disability for VA compensation purposes.  

All hearing tests in service showed results in the normal range.

The Veteran, however, has not demonstrated impaired hearing on any occasion since leaving service.  The only audiometric testing of record is a September 2010 VA examination report reflecting that the Veteran had failed to meet the criteria for a diagnosis of a bilateral hearing loss disability for VA compensation purposes per VA regulations.  Id.  Audiometric testing, bone and air conduction, did not reveal auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz that were 40 decibels or greater; or 26 decibels or greater in three of the frequencies.  In addition, speech recognition scores using the Maryland CNC Test were not less than 94 percent (i.e., 96 percent, bilaterally).  38 C.F.R. § 3.385.  Thus, the Veteran did not demonstrate a current (then) bilateral hearing loss disability for VA compensation purposes at this examination.  The September 2010 VA audiologist noted that the Veteran's hearing was clinically normal, and that he did not have a hearing loss disability in accordance with VA standards.  (See September 2010 VA examination report). 

As a consequence, although the Board acknowledges that the Veteran's service included acoustic trauma, as discussed in the analysis for service connection for tinnitus below, there is simply no diagnostic evidence of impaired hearing for VA purposes.  Despite the Veteran's described symptoms, such a symptom alone "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board has considered the Veteran's statements and testimony before the undersigned in detail.  However, it is important for the Veteran to understand that his statements are outweighed by the medical evidence of record cited above. Simply stated, while he is competent to testify regarding the presence of hearing loss symptoms, he is not competent to provide testimony regarding the presence of hearing loss for VA purposes, which requires diagnostic testing administered by a trained professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

In light of the above discussion, the Board concludes that the preponderance of the evidence of record is against the claim for service connection for a bilateral hearing loss disability and there is no doubt to be otherwise resolved.   As such, the appeal is denied.  If audiometric testing reveals sensorineural hearing loss at a later date, the Veteran is free to reapply for VA compensation for this disability.  However, at this time, the medical evidence provides significant evidence against a finding that the Veteran has this disability.


ii) Tinnitus

The Veteran seeks service connection for tinnitus.  He contends that he has had tinnitus off-and-on since his in-service noise exposure during his period of active duty in the United States Navy.  (T. at page 18).  In addition, he disagrees with a September 2010 VA audiologist's statement that he could not recall when his tinnitus began.  

The Board will resolve the benefit of the doubt in the Veteran's favor and award service connection for tinnitus. 

The Veteran's service treatment records contain no notation indicating treatment or diagnosis for tinnitus.  His personnel records reflect that he served aboard the USS ENTERPRISE (CVA (N)-65).  Thus, the Board finds the Veteran's statements and testimony about having been exposed acoustic trauma from the flight deck consistent with the circumstance of his military service.  38 U.S.C.A. § 1154(a).  

Evidence against the claim includes a September 2010 VA audiologist's opinion that the Veteran's tinnitus was less likely than not related to military service because he could not remember when and how his tinnitus occurred, that it only occurred twice a month and that it had been over 30 years since he was separated from service.  (See September 2010 VA QTC audiological examination report).  

The Veteran has a currently diagnosed tinnitus disorder and he was exposed to acoustic trauma during his service aboard the USS ENTERPRISE (CVA(N)-65).  Although the Veteran could not recall the date of onset of his tinnitus during his interview with the September 2010 audiologist, the Veteran presented credible testimony before the Board indicating that he had experienced tinnitus off-and-on primarily since his service aboard the USS ENTERPRISE (CVA(N)-65). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 C.F.R. §§  3.102, 3.303(a).


ORDER

Service connection for a bilateral hearing loss disability is denied. 

Service connection for tinnitus is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


